Citation Nr: 0703891	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-17 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for osteochondritis with degenerative changes and 
history of meniscectomy, right knee.

2.  Entitlement to a disability rating in excess of 10 
percent for osteochondritis with degenerative changes and 
history of meniscectomy, left knee.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from May 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2004, a statement of the case was issued in April 2005, and a 
substantive appeal was received in May 2005.

In May 2006, the Board received a submission from the veteran 
consisting of lay statements.  The veteran did not express a 
desire to waive RO consideration of this new evidence.  
However, as this evidence consists of lay evidence that is 
essentially cumulative of previous statements of record 
describing the impact of the veteran's disabilities upon his 
life, the Board finds no basis to remand this case back to 
the RO for initial review under 38 C.F.R. § 20.1304 (2006).

The Board observes that the record corroborates the veteran's 
contention that physicians anticipate knee replacement 
surgery for the veteran in the near future.  In this regard, 
the Board notes that the veteran's disability ratings may 
change accordingly at that time.  However, for the purposes 
of this decision, the Board can only consider the current 
medical evidence with regard to the veteran's disabilities as 
they are shown to be manifested at this time.


FINDINGS OF FACT

1.  The service-connected right knee disability is manifested 
by degenerative arthritis with chronic, severe pain, 
functionally limited flexion to 80 degrees, and functionally 
limited extension to 5 degrees; there is no clinical showing 
of recurrent subluxation or lateral instability.

2.  The service-connected left knee disability is manifested 
by degenerative arthritis with chronic severe pain, 
functionally limited flexion to 100 degrees, and functionally 
limited extension to 10 degrees; there is no clinical showing 
of recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating of 20 percent 
for the service-connected osteochondritis with degenerative 
changes and history of meniscectomy, right knee, have been 
met, effective August 30, 2005.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2006).

2.  The criteria for entitlement to a rating of 20 percent 
for the service-connected osteochondritis with degenerative 
changes and history of meniscectomy, left knee, have been 
met, effective August 30, 2005.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter dated October 2003.  
Moreover, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant evidence 
in the October 2003 letter.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board notes that the October 2003 letter was 
sent to the appellant prior to the January 2004 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The October 2003 VCAA letter effectively notified the 
appellant to submit any pertinent evidence in the appellant's 
possession.  In this regard, the letter informed the veteran 
to submit any evidence showing that the disabilities on 
appeal had increased in severity.  The Board believes that a 
reasonable inference of this instruction was that the veteran 
should submit any pertinent evidence the appellant possessed.  
Additionally, the Board notes that a February 2006 letter was 
sent to the appellant which expressly notified the veteran to 
submit any pertinent evidence in the appellant's possession; 
although this latter letter was arguably untimely, the Board 
notes that the veteran has had nearly a year to benefit from 
this notice and has sent in correspondence developing his 
claims during this time.  Therefore, the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the present appeal involves issues of entitlement to 
increased ratings, VA believes that the Dingess/Hartman 
analysis must be analogously applied.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and severity of 
his service connected disabilities.  However, there has been 
no timely notice of the types of evidence necessary to 
establish a disability rating or an effective date for any 
rating that may be granted.  The Board does observe that a 
March 2006 letter was furnished to the appellant which 
specifically advised the veteran of how VA determines 
disability ratings and effective dates.  Despite the arguably 
inadequate notice, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, including in-service and VA records, have been 
obtained and the veteran has been afforded multiple VA 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as available and 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
this claim.



Analysis

In October 2003, the veteran submitted a statement requesting 
an increased disability evaluation for his service-connected 
disabilities of both his knees.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

The RO has assigned a 10 percent rating for each knee 
essentially under Diagnostic Code 5257.  Under Diagnostic 
Code 5257 for other impairment of the knee, a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability, a 20 percent evaluation is warranted for 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating is warranted for severe recurrent 
subluxation or lateral instability. 

The Board finds that an increased rating is not warranted for 
either knee when they are evaluated under Diagnostic Code 
5257.  While the veteran has indicated that he experiences 
increasingly severe symptoms in his knees, the competent 
medical evidence of record does not indicate that the 
criteria for a rating greater than 10 percent have been 
satisfied.  Three VA examinations have been conducted during 
the course of this appeal: in November 2003, March 2005, and 
August 2005.  At the time of the November 2003 examination, 
the veteran informed the examiner that he experienced knee 
pain with swelling during activity, and that his knees felt 
unstable and often required the use of knee braces.  The 
examiner reported no objective findings to warrant a 
disability rating in excess of 10 percent under Diagnostic 
Code 5257.  Physical examination of the knees elicited no 
clicking on McMurray's test and during extension there was no 
sign of instability of the lateral collateral ligaments or 
the cruciate ligaments.  The examination report notes that 
there was no muscle atrophy and no effusion.  A moderate 
varus deformity was noted, but gait was stable.  A "very 
minimal amount of swelling" was observed in the medial 
aspect of the right knee, and there was some popping and 
tenderness on flexion.  There is no clear evidence of 
recurrent subluxation or lateral instability of either knee 
in this examination report sufficient to warrant a disability 
rating greater than 10 percent.  

At the time of the March 2005 VA examination, the veteran 
reported that his condition had changed since the November 
2003 VA examination in that he had begun to experience 
consistent pain, which he described at a severity of 4 on a 
10 point scale.  Once again there were no objective findings 
to warrant a disability rating in excess of 10 percent under 
Diagnostic Code 5257.  Physical examination revealed no 
redness in either knee, "1+" effusion of the right knee and 
no effusion of the left knee, and no atrophy of the proximal 
muscles.  Tenderness was noted bilaterally over the pes 
anseius and the medial joint lines, and patellofemoral 
crepitus was detected bilaterally.  Significantly, collateral 
and cruciate ligaments were noted to be intact, no acl 
instability was found.  The examination report appears to 
indicate that there was some question as to possible medial 
retinacular laxity and patellar tracking abnormality with 
secondary patellar chondromalacia.  The March 2005 VA 
examination report, however, does not show any clinical 
findings to demonstrate the level of recurrent subluxation or 
lateral instability required to warrant a rating in excess of 
10 percent under Code 5257.

The August 2005 VA examination report shows that the veteran 
described that his symptoms of significant bilateral knee 
pain persisted constantly, with lateral laxity in the knees.  
The veteran denied experiencing flares involving pain, 
weakness, stiffness, swelling, heat, and redness or locking.  
The examiner observed moderate swelling of the right knee 
only, with no heat or redness in either knee.  Medial and 
lateral joint line tenderness was observed bilaterally.  The 
right knee exhibited "palpable" crepitus with extension.  
The left knee exhibited "marked" crepitus and popping with 
extension and muscle spasm in the thigh with passive 
extension.  McMurray sign was negative and no laxity was 
clinically detected.  As with the previous VA examination 
reports, the August 2005 report does not show any clinical 
findings to demonstrate the level of recurrent subluxation or 
lateral instability required to warrant a rating in excess of 
10 percent under Code 5257.

Although the RO has rated the veteran under Code 5257, the 
above-cited medical evidence does not clearly show recurrent 
subluxation or lateral instability in either knee.  At any 
rate, there is no basis for ratings in excess of 10 percent 
under this Code.

In order to best allow the veteran's disability rating to 
correspond to the evidence of record, the Board observes that 
Diagnostic Code 5010 appears to be more appropriate than 
Diagnostic Code 5257 to apply to the veteran's disabilities 
of both knees.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The medical evidence of record indicates that the veteran's 
disability in each knee, the results of in-service injury, 
would be more appropriately rated under the criteria for 
degenerative arthritis due to trauma, Diagnostic Code 5010.  
In this regard, the veteran has been found to have 
degenerative arthritis in each knee confirmed by x-rays in 
all of the three VA examinations conducted during the course 
of this appeal as well as in the veteran's VA treatment 
records, including in April 2004.  In contrast, no competent 
medical evidence shows clear clinical findings of lateral 
instability or subluxation in the knees.  The Board notes 
that the veteran has reported a feeling of instability in the 
knees to each examiner, but each examination report indicates 
that no lateral instability was clinically detected during 
examination, and there is no showing of clinically detected 
subluxation.

Under Diagnostic Code 5010, arthritis due to trauma 
substantiated by X-ray findings are to be rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis (hypertrophic or osteoarthritis), 
established by X-ray findings, is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  The 20 percent and 10 percent ratings based on X-
ray findings, above, may not be combined with ratings based 
on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, Note (1).

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating and flexion that is limited to 
30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71(a) 
Diagnostic Code 5260.  Under Code 5261, extension that is 
limited to 10 degrees warrants a 10 percent rating and 
extension limited to 15 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71(a) Diagnostic Code 5261.

The Board notes that normal motion of a knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  The Board also notes that a recent General Counsel 
Opinion, VAOPGCPREC 9-2004, states that separate ratings 
under Diagnostic Code 5260 and Diagnostic Code 5261 may be 
assigned for disability of the same joint.  

In the current case, the probative evidence of record does 
not support the claim for an increased rating for either 
knee's service-connected disability based on the presence of 
limitation of motion of the knee.  At the time of the 
November 2003 VA examination, physical examination revealed a 
range of motion for the right knee from 0 to 145 degrees and 
a range of motion for the left knee from 0 to 140 degrees.  
The November 2003 VA examination report did not discuss 
whether the range of motion changed against fatiguing 
resistance or repetitive motion or whether there was any 
incoordination motion for either knee.  An April 2004 VA 
outpatient treatment report shows range of motion of 0 to 130 
degrees, although it is ambiguous whether this note refers to 
both knees or only the right knee.  At the time of the March 
2005 VA examination, the veteran exhibited a range of motion 
of 0 to 130 degrees, apparently noted for both knees, with no 
discussion of any impact of functional loss, weakened 
movement, excess fatigability, or incoordination.

Finally, the August 2005 VA examination report shows the most 
recent and the most detailed range of motion information.  
For the right knee, flexion to 90 degrees with pain at 80 
degrees was noted; extension for the right knee was to 5 
degrees.  For the left knee, flexion to 100 degrees was 
noted; extension for the left knee was full to 0 degrees.  
Regarding the left knee, the examiner observed "visible 
muscle spasm with passive extension of L knee at 10 degrees" 
which led the examiner to "estimate the additional loss of 
range of motion due to pain (extension) to be 10 degrees."  
The examiner explained that he could "not quantify further 
loss of ROM due to weakness, incoordination, etc as the 
information provided is subjective, and would require mere 
speculation on the examiner's part."

Thus, the most severe limitation of motion demonstrated for 
the right knee, including clinically quantifiable limitation 
due to DeLuca factors, is: flexion to 80 degrees, limited by 
pain, and extension to 5 degrees.  Likewise, the most severe 
limitation of motion demonstrated for the left knee is: 
flexion to 100 degrees and extension to 10 degrees, limited 
by pain.  There is no clinical indication that either knee is 
limited in flexion to 30 degrees nor is there any clinical 
indication that either knee is limited in extension to the 15 
degree position.  Without a clinical showing of limitation of 
motion to that extent, the criteria for a disability rating 
in excess of 10 percent cannot be warranted under Code 5260 
or Code 5261.  Taking the evidence most favorable to the 
veteran, it appears that the limited range of extension for 
the left knee meets the criteria for a 10 percent disability 
rating under Code 5261.  The right knee shows noncompensably 
limited motion, but with the confirmed findings of arthritis 
a 10 percent rating is appropriately assigned for this knee 
under Diagnostic Code 5003.

The Board finds there is no basis for assignment of separate 
evaluations for limitation of extension and flexion for 
either knee; there is no objective medical evidence of a 
compensably severe loss of flexion in either knee as neither 
knee has been shown to be limited to 45 degrees in flexion, 
even accounting for functional loss due to pain, fatigue, or 
incoordination.

Nonetheless, the report of the VA examination conducted in 
August 2005 and subsequent statements provided by the veteran 
establish that he now is experiencing chronic, severe pain in 
both knees, exacerbated by the requirements of his 
employment. Further, X-rays taken in conjunction with the 
August 2005 examination confirm that there are extensive 
degenerative changes in both knees, which medical reports 
indicate will require knee replacements in the not so distant 
future. That being said, the Board concludes that the overall 
functional impairment due to the bilateral service-connected 
knee disability would be more appropriately reflected by a 20 
percent evaluation for each knee, effective August 30, 2005, 
the date of the VA examination reflecting the increase in 
severity of the right and left knee conditions. The benefit 
of the doubt is resolved in the veteran's favor to this 
extent. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Codes 5003, 5010, 5257, 5260, 5261; 
DeLuca.
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the evidence of record does not indicate that the 
veteran's disability presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  Specifically, the service-connected knee 
disabilities have not required frequent periods of 
hospitalization or marked interference with employment.  

While the claims file reflects that the veteran has been 
limited in his professional occupation by his knee pain, the 
assigned scheduler ratings are intended to represent the 
average impairment in earning capacity resulting from 
service-connected disability.  38 C.F.R. § 4.1.  The Board 
recognizes the impairment of working capacity resulting from 
the veteran's service-connected knee disabilities, but finds 
that such impairment does not exceed the impairment faced by 
the average person with the same disabilities; thus the 
professional impairment is adequately reflected by the 
currently assigned ratings.  The Board finds that the 
symptomatology does not rise to a level which equates to 
marked interference with the veteran's employment so as to 
render impracticable the application of regular schedular 
standards.  38 C.F.R. § 3.321(b).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The objective medical findings do not warrant a disability 
rating in excess of 20 percent under Diagnostic Code 5257 and 
the objective evidence most favorable to the veteran does not 
show a severe enough limitation in the veteran's range of 
motion to warrant a higher rating under Diagnostic Codes 
5003, 5260, or 5261.  There is also no evidence of a marked 
interference with the veteran's employment that may warrant 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Therefore, the preponderance of the evidence is against the 
claim for evaluation in excess of 20 percent for 
osteochondritis with degenerative changes and history of 
meniscectomy in both knees.  Should the disabilities increase 
in severity in the future, to include any upcoming knee 
replacement surgery, the veteran may always file new claims 
for increased ratings.


ORDER

A 20 percent evaluation for osteochondritis with degenerative 
changes and history of meniscectomy, right knee is granted, 
effective August 30, 2005, subject to the law and regulations 
governing the payment of monetary benefits.

A 20 percent evaluation for osteochondritis with degenerative 
changes and history of meniscectomy, left knee, is granted, 
effective August 30, 2005, subject to the law and regulations 
governing the payment of monetary benefits.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


